The arbitration provision of the contract between the parties states that if the two arbitrators selected by the parties fail to select a third arbitrator within a certain time, either party “ may ” apply to a “ Justice of the Court in the locality of the project” for the appointment of the third arbitrator. The project in question was located in Suffolk County. When the two arbitrators failed to select a third, respondent, which had its place of business in Queens County, moved in that county for the appointment of a third arbitrator, which appellant opposed on the ground that the contract required the application to be made in Suffolk County. The appeal is from an order dated March 23, 1956 designating the third arbitrator and from an order dated April 6, 1956 *710denying a motion for rehearing and reargument. Order dated March 23, 1956 affirmed, with $10 costs and disbursements. (Matter of Zitner, 286 App. Div. 1020.) Appeal from order dated April 6,1956 dismissed, without costs. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.